UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K/A (Amendment No. 1) [ X ]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-7201 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: AVX CORPORATION RETIREMENT PLAN Plan number: 001 B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: AVX CORPORATION 1 AVX Boulevard Fountain Inn, SC 29644 IRS Employer Identification Number: 33-0379007 EXPLANATORY NOTE This Annual Report on Form 11-K/A constitutes Amendment No. 1 (the "Amendment") to AVX Corporation Retirement Plan Annual Report on Form 11-K for the year ended December 31, 2010, which was originally filed with the Securities and Exchange Commission on June 24, 2011 (the “Original Filing”). This Amendment is being filed solely to correct the city and state of the authorized signatory on the Report of Independent Registered Public Accounting Firm and on the Consent of Independent Registered Public Accounting Firm, which was filed as Exhibit 23.1. Except as described above, no other changes have been made to the Original Filing. For the convenience of the reader, this Form 11-K/A sets forth the Original Filing in its entirety. AVX CORPORATION RETIREMENT PLAN INDEX Page No. Report of Independent Registered Public Accounting Firm 2 Statements of Net Assets Available for Benefits as of December 31, 2009 and 2010 3 Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2010 4 Notes to Financial Statements 5-13 Signature 14 Schedule of Assets (Held at End of Year)* 15 Exhibit: 23.1 Consent of Grant Thornton LLP *All other schedules required by Section 2520.103-10 of the Department of Labor's Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. -1- Report of Independent Registered Public Accounting Firm To the Participants and Administrator of the AVX Corporation Retirement Plan: We have audited the accompanying statements of net assets available for benefits of the AVX Corporation Retirement Plan(the Plan)as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 2, the Plan adopted new accounting guidance as of December 31, 2009 relating to the accounting for loans to partipants. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2010 is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Grant Thornton LLP Charlotte, North Carolina June 24, 2011 -2- AVX CORPORATION RETIREMENT PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS as of December 31, 2009 and 2010 Assets Investments, at fair value: AVX Corporation Common Stock $ $ Kyocera Corporation American Depository Shares Pooled Separate Account, at fair value Money Market Fund Mutual Funds Total Investments Receivables: Employer contributions Participant contributions Notes receivable from participants Total Receivables Adjustment from fair value to contract value for Pooled Separate Account Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. -3- AVX CORPORATION RETIREMENT PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS for the year ended December 31, 2010 Investment income: Net appreciation in fair value of investments $ Interest and dividends Net investment income Interest income from notes receivable from participants Contributions: Participant Employer Total contributions Transfers into Plan from related plan Total additions Deductions from net assets attributed to: Benefits paid to participants Transfers out of Plan to related plan Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of this financial statement. -4- AVX CORPORATION RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS 1. Description of Plan: The following description of the AVX Corporation Retirement Plan (the "Plan") is provided for general information purposes only. Participants should refer to the Plan documents for more complete information. General: The Plan is a defined contribution plan covering employees who have at least three months of service and are not hourly-paid employees or employees covered by a collective bargaining agreement (unless such agreement provides for participation in the Plan). The Plan includes a 401(k) feature to which employees can contribute, and AVX Corporation ("the Company") makes a matching contribution. The Plan also includes a discretionary contribution plan feature and a non-discretionary contribution plan feature to which participants are not required to contribute. The Plan is administered by the AVX Corporation Retirement Committee and is subject to the provisions of the Employee Retirement Income Security Act of 1974 ("ERISA"). The Plan also includes an after tax contribution plan feature that the participants can, but are not required to, participate in. In December of 2009, the Plan was amended to comply with the Pension Protection Act of 2006 (“PPA”), the Heroes Earnings Assistance and Relief Tax Act of 2008 (“HEART Act”) and the Worker, Retiree, and Employer Recovery Act of 2008 (“PPA Technical Corrections Act”).The PPA amendment is effective for plan years beginning on January 1, 2007.The HEART Act and PPA Technical Corrections Act are effect for plan years beginning on January 1, 2008. Plan assets are held in trust by New York Life Trust Company (the “Trustee”).Effective January 1, 2010, the Plan wasamended to be in compliance with the with changes permitted or required by the Economic Growth and Tax Relief Reconciliation Act of 2001 “(EGTRRA”), technical corrections made by the Job Creation and Worker Assistance Act of 2002 (“JCWAA”), and other regulations and guidance published by the Internal Revenue Service that are effective after December 31, 2001 including final regulations issued under Section 415 of the Internal Revenue Code of 1986. Payment of Benefits: Upon retirement, total disablement or death, a participant or the participant's beneficiary is entitled to receive the value of the aggregate vested amount credited to the participant's account in a lump-sum payment or in installments over a period not to exceed the life expectancy of the participant or his or her beneficiaries. For the non-discretionary contribution portion of the account, payment of benefits is in monthly installments unless an alternate form of payment is elected. Upon the termination of employment of a participant other than by retirement, disability or death, such participant is entitled to the vested portion of his account. For the AVX Corporation Common Stock (“AVX Stock”), Kyocera Corporation American Depository Shares (“Kyocera ADS” or “ADS”), a participant will receive either cash or whole shares with any partial shares being paid in cash. 401(k) and Discretionary Contribution Plan Features: Total contributions credited to any participant's account are limited to the lesser of 25% of the participant's annual compensation as defined in the Plan's provisions, or $49,000 in accordance with Section 415 of the Internal Revenue Code. All contribution percentages are set in accordance with the Internal Revenue Code. For the 401(k) feature, participant contributions are limited to 0% to 25% of compensation. Participants age 50 and older are eligible to make a catch up contribution of an additional $5,500 to the Plan once the participant meets the Maximum Elective Deferral Limit of $16,500 for the calendar year or once the Plan deferral limit of 25% has been reached for the calendar year. The Company will match the first 3% of pre-tax pay an employee contributes to the 401(k) portion of the Retirement Plan dollar for dollar into AVX Stock, regardless of how the employee invests his contributions. The Company's fiscal year-end is March 31. The accompanying financial statements recognize Company discretionary contributions of $1,651,589 approved by the Board of Directors in the Plan year that were paid in June 2010. -5- Vesting: Amounts attributable to the Company's contributions (excluding the 401(k) contribution) are vested according to the following tables: Vested Percentage Discretionary Contribution Employed on/after January 1, 2007 All Locations Years of Service Except Sun Valley Sun Valley Less than 1 year 0% 0% 1 year but less than 2 0% 20% 2 years but less than 3 20% 30% 3 years but less than 4 40% 40% 4 years but less than 5 60% 60% 5 years but less than 6 80% 80% 6 years and thereafter 100% 100% Vested Percentage Discretionary Contribution Employed and Terminated Employment prior to January 1, 2007 All Locations Years of Service Except Sun Valley Sun Valley Less than 1 year 0% 0% 1 year but less than 2 0% 20% 2 years but less than 3 15% 30% 3 years but less than 4 30% 40% 4 years but less than 5 45% 50% 5 years but less than 6 60% 60% 6 years but less than 7 80% 80% 7 years or more 100% 100% All participant's contributions are fully vested at all times. AVX Stock acquired with the Company's matching 3% contributions are fully vested and non-forfeitable. Non-discretionary Contribution Plan Features: Non-discretionary Plan contributions made by the Company are non-elective and fully vested. The Company contributed 5% of each participant's eligible compensation for the year. Notes Receivable from Participants: With certain restrictions, participants may borrow up to a maximum of 50% of their vested account balance or $50,000, whichever is less, repayable within five years except for borrowing for the purchase of a primary residence which is repayable during a period up to ten years.These notes bear interest at a rate equal to the commercial loan rate for similar loan types prevailing at the time the note is originated.At December 31, 2009 and 2010, interest rates ranged from 4.75% to 9.75%. Administrative Expenses: The Plan invests in various mutual funds with revenue-sharing agreements that partially offset fees.Plan fees that are not offset with revenue from these agreements and other administrative fees are paid by the Company.In addition, the Company pays Plan fees related to stock administration of the AVX Stock Fund and the Kyocera Stock Fund.These stock administration fees are based on the market value of these funds. -6- Participant Accounts: Each participant's account is credited with the participant's contributions and allocations of the Company's contributions and Plan earnings. The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Forfeited Accounts: Amounts of employer contributions under the Plan which have been forfeited are used to pay administrative costs or reduce employer contributions. At December 31, 2009 and 2010, the net forfeited balance totaled $207,169 and $109,496, respectively. Throughout the year ended December 31, 2010, the forfeitures used to pay administrative costs were $31,325 and forfeitures of $134,521 were used to reduce employer contributions. 2. Summary of Significant Accounting Policies: Basis of Accounting: The financial statements of the Plan are prepared under the accrual method of accounting in accordance with accounting principles generally accepted in the United States of America. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that may affect the reported amounts of certain net assets and disclosure of contingencies at the date of the financial statements and the reported amounts of changes in net assets during the reporting year. Actual results could differ from those estimates. Investment Transactions and Investment Income: Purchases and sales of securities are reflected on a trade-date basis and stated at market values based upon the closing sales prices or other determined market value on the last business day of the year. Dividend income is recorded on the ex-dividend date. Other income from investments is recorded as earned on an accrual basis. The Plan presents in the statement of changes in net assets available for benefits the net appreciation in the fair value of its investments which consists of the realized gains (losses) and the unrealized appreciation (depreciation) on those investments for the reporting year. Notes Receivable from Participants: Notes receivable from participants are presented as notes receivable due from participants and recorded at unpaid principal balance, plus any accrued but unpaid interest. The notes receivable are secured by the participant account balance and are considered delinquent and written off when payment is 90 days past due. The Plan does not charge late fees on delinquent amounts. No allowance for loss on notes receivable from participant is provided based on a review of the accounts. Benefit payments: Benefits are recorded when paid. -7- New Accounting Standards In January 2010, the FASB issued ASU No. 2010-06, Improving Disclosures About Fair (ASC) 820, Fair Value Measurements and Disclosures (ASC 820) to add new disclosures about transfers into and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances and settlements relating to Level 3 measurements. ASU 2010-06 also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. This ASU is effective for the first reporting period beginning after December 15, 2009, except for the requirement to provide Level 3 activity of purchases, sales, issuances and settlements on a gross basis, which will be effective for fiscal years beginning on or after December 15, 2010. These disclosures were effective for the Plan on January 1, 2010, except for the disclosures related to the purchases, sales, issuances and settlements in the roll forward activity of Level 3 fair value measurements, which are effective on January 1, 2011. The guidance requires additional disclosures but does not impact the Plan’s net assets available for benefits. In September 2010, the FASB issued guidance clarifying the classification and measurement of participant loans by defined contribution pension plans. That guidance requires that participant loans be classified as notes receivable from participants and measured at their unpaid principal balance, plus any accrued but unpaid interest. The plan adopted this new guidance in its December31, 2010 financial statements and has reclassified participant loans of $2,233,850 for the year ended December31, 2009, from investments to notes receivable from participants. Net assets of the plan were not affected by the adoption of the new guidance. In May 2011,the FASB issued guidance on fair value measurement and disclosure requirements. The guidance generally clarifies the application of existing requirements on topics including the concepts of highest and best use and valuation premise and disclosing quantitative information about the unobservable inputs used in the measurement of instruments categorized within Level 3 of the fair value hierarchy. Additionally, the guidance includes changes on topics such as measuring fair value of financial instruments that are managed within a portfolio and additional disclosure for fair value measurements categorized within Level 3 of the fair value hierarchy. This guidance is effective for the Plan on January 1, 2012. The Company is currently evaluating the effect that adoption of this guidance may have on the Plan's net assets available for benefits. 3. Investments: The Trustee invests the Plan's assets according to participant investment elections in the following investment options: Common Stock AVX Corporation American Depository Shares ("ADS") Kyocera Corporation Pooled Separate Account NY Life Insurance Company Anchor Account I Money Market Fund MainStay Cash Reserves Fund -8- Mutual Funds Janus Balanced Fund JP Morgan SmartReturn Income Select JP Morgan SmartReturn 2015 Select JP Morgan SmartReturn 2020 Select JP Morgan SmartReturn 2025 Select JP Morgan SmartReturn 2030 Select JP Morgan SmartReturn 2035 Select JP Morgan SmartReturn 2040 Select JP Morgan SmartReturn 2045 Select JP Morgan SmartReturn 2050 Select Seligman Large-Cap Value Fund (This fund was eliminated as an investment option in August 2010.) Janus Fund MainStay S&P 500 Index Fund PIMCO Total Return Fund PIMCO Real Return Admin Fund American EuroPacific Growth Fund RidgeWorth Small-Cap Value Equity Fund Wells Fargo Advantage Mid-Cap Discipline Fund Columbia Select Large-Cap Value Fund The following funds were eliminated as investment options in November 2010: Seligman TargETFund Core A Seligman TargETFund 2015 A Seligman TargETFund 2025 A Seligman TargETFund 2035 A Seligman TargETFund 2045 A The market values of the following investments represent 5% or more of the Plan's total net assets available for benefits for the years ended December 31, 2009 and 2010, respectively: December 31, AVX Corporation Common Stock $ $ Kyocera Corporation American Depository Shares NY Life Insurance Company Anchor Account I Seligman Large-Cap Value Fund * Janus Balanced Fund MainStay S&P 500 Index Fund Janus Fund Columbia Select Large-Cap Value Fund * American EuroPacific Growth Fund Wells Fargo Advantage Mid-Cap Discipline Fund PIMCO Total Return Fund *Amount was less than 5% of the Plan’s total net assets available for benefits as of December 31, 2009 and 2010, respectively. During 2010, the Plan's investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value as follows: AVX Corporation Common Stock $ Kyocera Corporation American Depository Shares Mutual Funds Total $ -9- 4. Fair Value: Fair Value Hierarchy: The fair value framework requires the categorization of assets and liabilities into three levels based upon the assumptions (inputs) used to value the assets or liabilities. Level 1 provides the most reliable measure of fair value, whereas Level 3 generally requires significant management judgment. The three levels are defined as follows: ● Level 1: Unadjusted quoted prices in active markets for identical assets and liabilities. ● Level 2: Observable inputs other than those included in Level 1. For example, quoted prices for similar assets or liabilities in active markets or quoted prices for identical assets or liabilities in inactive markets. ● Level 3: Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. Categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Based on Fair Value at December 31, 2010 Quoted prices in active markets (Level 1) Other observable inputs (Level 2) Unobservable inputs (Level 3) Assets measured at fair value on a recurring basis: Mutual Funds: Large Cap Value $ $ $
